979 F.2d 850
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Gene T. FAVORS, Plaintiff-Appellant,v.T. TAYLOR;  John Jabe;  L. Boyd;  Mr. Bartos;  Mr.Bullinger;  Dr. Marcin;  Mr. Adams;  Mr. Desantis,Defendants-Appellees.
No. 92-1395.
United States Court of Appeals, Sixth Circuit.
Nov. 19, 1992.

Before DANO A. NELSON and BOGGS, Circuit Judges, and ROSENN, Senior Circuit Judge.*

ORDER

1
Gene T. Favors, a pro se Michigan prisoner, appeals a district court judgment dismissing his civil rights action filed under 42 U.S.C. § 1983.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
Seeking monetary and injunctive relief, Favors sued various officials at the State Prison of Southern Michigan (SPSM) alleging numerous constitutional deprivations in connection with his confinement at SPSM.   He also alleged that he had been transferred out of SPSM in retaliation for filing his § 1983 lawsuit.   Favors, through counsel, later agreed to dismiss all his claims for damages and to pursue only his claim for injunctive relief as to the conditions at SPSM.   Favors also requested that his case be consolidated with Hadix v. Johnson, Case No. 80-CV-73581-DT on the docket of the United States District Court for the Eastern District of Michigan.


3
The district court dismissed Favor's case as moot, because Favors is no longer confined at SPSM.


4
On appeal, Favors argues that his case should be consolidated with Hadix.   He also argues that he was transferred in retaliation for filing his § 1983 complaint.   He requests pauper status, the appointment of counsel and a free transcript.


5
Upon review, we affirm the district court's judgment.   Favors's claim for injunctive relief is moot because he was transferred from SPSM to a different correctional facility and is no longer subjected to the conditions at SPSM.


6
As to Favors's claim of retaliatory transfer, Favors waived his right to pursue this claim in his response to the defendants' motion to dismiss dated September 30, 1991.


7
Accordingly, we hereby grant Favors pauper status, deny all other forms of relief and affirm the judgment of the district court.   Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Max Rosenn, Senior Circuit Judge, U.S. Court of Appeals for the Third Circuit, sitting by designation